IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1253
                              Filed April 15, 2020


RICK DONALD RHEBB,
     Plaintiff-Appellant/Cross-Appellee,

vs.

JANET MARIE CLARK,
     Defendant-Appellee/Cross-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Paul D. Miller,

Judge.



      Rick Rhebb appeals and Janet Clark cross-appeals from the district court’s

ruling in this property dispute. AFFIRMED ON BOTH APPEALS.




      Erek P. Sittig of Holland, Michael, Raiber & Sittig PLC, Iowa City, for

appellant.

      Matthew J. Adam and Chad D. Brakhahn of Simmons Perrine Moyer

Bergman PLC, Cedar Rapids, for appellee.




      Considered by Bower, C.J., and Greer and Ahlers, JJ.
                                        2


BOWER, Chief Judge.

      This case involves a dispute between adjacent property owners Rick Rhebb

and Janet Clark related to the boundary between their respective properties in

Iowa City. Rhebb appeals the trial court’s findings of a boundary by acquiescence

or, in the alternative, adverse possession. Clark cross-appeals the denial of an

award of damages for trespass. Finding no error, we affirm on both appeals.

I. Background Facts and Proceedings.

      Clark owns property locally known as 5 Penn Circle, Iowa City. She bought

this property in 2012 from Joseph and Sherry Pugh.

      Rhebb owns property locally known as 7 Penn Circle, Iowa City. He bought

this property in 2015 from Mike and Amy Kolen, who purchased the property from

Nick and Sue Kemp.

      Joseph and Sherry Pugh built a house on and lived at 5 Penn Circle for

thirty-seven years, between 1976 and 2012. Nick and Sue Kemp built a house on

7 Penn Circle. The Pughs and the Kemps recognized a boundary by a concrete

seam in Penn Circle, approximately twelve feet east of the mailbox servicing

5 Penn Circle, projecting a straight line to the southern portion of the property.

Michael Pugh, Joseph and Sherry Pugh’s son, remembered that his parents laid

sod to that line when they moved in and then maintained the property up to this

line by mowing, keeping back trees, spraying for weeds, planting flowers, and

landscaping the area.

      In 2016, Rhebb arranged for a survey to determine the exact boundaries of

his property in the process of planning landscape work. Rhebb discovered the

property line on the legal description crossed landscaped areas of Clark’s property
                                           3


and then proceeded down the hill. Rhebb’s contractor removed trees and plants

within the legal description of his lot.




The picture below shows the survey boundary markers in the existing landscaping.
                                        4


      Rhebb then filed this lawsuit against Clark, asserting a claim for ejectment

based on the boundary line identified in his survey and requesting that Clark

remove encroaching landscaping and inanimate objects from the property. Clark

asserted counterclaims of boundary by acquiescence and adverse possession,

sought damages for trespass and destruction of her property, and requested a

permanent injunction.

      The matter was tried to the court, which found Clark had established her

claim of boundary by acquiescence; in the alternative, the court also found she

had proved her claim for adverse possession. The court did not award Clark

damages. It denied Rhebb’s claim for ejectment.

      The court quieted title to a strip of land between the adjacent properties to

Clark—highlighted in the diagram below in yellow.
                                          5


       The legal description of the disputed area is:

       Beginning at the Northwest Corner of Lot 335, Oakwoods Addition,
       Part 7, to Iowa City, Johnson County, Iowa in accordance with the
       plat thereof, recorded in Plat Book 14, at page 20, of the Johnson
       County Recorder’s Office; Thence Southeasterly 15.61 feet, along
       the North Line of said Lot 335 and an arc of a 50.00 foot radius curve,
       concave Northwesterly, whose 15.55 foot chord bears S79’06’28”E;
       Thence S09’59’22”W, 137.87 feet, to a point on the South Line of
       said Lot 335; Thence N83’13’54”W, along said South Line, 11.48 feet
       to the Southwest Corner thereof; Thence N08’18’09”E, along the
       West Line of said Lot 335, a distance of 138.82 feet, to the Said Point
       of Beginning; Said tract of land contains 1,862 square feet and is
       subject to easements and restrictions of record.

       Rhebb appeals, and Clark cross-appeals.

II. Scope and Standard of Review.

       This action was tried as an action at law and, therefore, our review is for

correction of errors at law. See Iowa R. App. P. 6.907. Findings by the trial court

are binding on us if supported by substantial evidence.               Iowa R. App.

P. 6.904(3)(a); see also Brown v. McDaniel, 261 Iowa 730, 732, 156 N.W.2d 349,

351 (1968) (“The issue of acquiescence presents mostly fact questions, and the

judgment in such a case has the effect of a jury verdict. Thus, the findings of fact

by the trial court are binding upon us if supported by substantial evidence.” (citation

omitted)).

III. Discussion.

       Rhebb’s appeal. Iowa Code section 650.14 (2016) provides, “If it is found

that the boundaries and corners alleged to have been recognized and acquiesced

in for ten years have been so recognized and acquiesced in, such recognized

boundaries shall be permanently established.” See Tewes v. Pine Lane Farms,

Inc., 522 N.W.2d 801, 806 (Iowa 1994) (“Acquiescence need not be specifically
                                          6


proven; it may be inferred by the silence or inaction of one party who knows of the

boundary line claimed by the other and fails to take steps to dispute it for a ten-

year period.”).

       Rhebb asserts Clark failed to prove that a recognized boundary existed. He

argues there was no artificial demarcation to create a clear boundary and part of

both properties was natural and wooded with no maintenance.

       The trial court found:

       Pursuant to Iowa Code section 650.14, . . . Clark has met her burden
       of proof by clear evidence that a boundary by acquiescence was
       established for the disputed parcel. The undisputed testimony of
       Michael Pugh clearly establishes all the elements of boundary by
       acquiescence. His testimony established that Joseph and Sherry
       Pugh, predecessors in title to Ms. Clark’s property, lived in 5 Penn
       Circle for [thirty-seven] years, between 1976 and 2012. For much
       longer than the [ten-year] statutory period, predecessors in title to
       both properties marked their boundaries by a concrete seam in Penn
       Circle, approximately [twelve] feet east of the mailbox servicing
       5 Penn Circle, projecting a straight line to the southern portion of the
       property. In accordance with the acquiescence to the boundary line,
       Joseph Pugh maintained the property up to this line by mowing,
       keeping back trees, spraying for weeds, planting flowers, and
       landscaping the area. Mr. Rhebb’s predecessor in title acquiesced
       to the boundary . . . .

       There is substantial evidence supporting the findings.         Michael Pugh

testified that his father, Joseph, laid sod to the described line when they moved in

and maintained the property up to this line by mowing, keeping back trees,

spraying for weeds, planting flowers, and landscaping the area. He also testified

the previous owners of Rhebb’s property maintained the area up to and east of

that same recognized line of division.

       Clark testified that when she purchased the property, Joseph Pugh walked

around the house and yard with her, indicating where they had mowed and
                                        7


maintained. She stated she is a gardener and the property was the main reason

she bought the home. Joseph showed Clark the points they used to identify the

boundary, including the seam in the curb. Clark also testified she talked with Mike

Kolen at the time and he also identified the boundary consistent with Joseph’s

description. Clark maintained the grass and landscaping, and the Kolens never

expressed any concern or did anything to maintain the area. Because substantial

evidence supports the trial court’s findings and conclusion of a boundary by

acquiescence, we affirm.1

      Clark’s cross-appeal. Clark appeals the court’s denial of her claim for

damages for trespass in which she alleged Rhebb “destroyed landscaping,

reseeded the area, and committed unspeakable acts.” Clark “seeks the costs

necessary to restore the property to the condition it was before [Rhebb’s]

trespass—i.e., to replace the landscaping and restore [Clark’s] property to the

condition it was before [Rhebb] destroyed landscaping and graded the property.”

      The trial court wrote:

             In Count III of her Counterclaim, Clark seeks monetary
      damages against Rhebb for trespass. In her testimony, she was
      particularly concerned with water damage, flooding and pooling of
      water. The properties are situated upon a hill with Clark’s property
      downhill from Rhebb’s property. Additionally, Lemme School is
      situated uphill from both properties.
             The owner of the upper or dominant estate has “a legal and
      natural easement in the lower or servient . . . estate for the drainage
      of surface waters.” Thome v. Retterath, 433 N.W.2d 51, 53 (Iowa Ct.
      App. 1988). The upper estate owner has the right “despite [that] the

1 Because we uphold the ruling of a boundary by acquiescence, we do not address
the alternative ruling with regard to adverse possession. Cf. Rodamaker v.
Biermann, No. 16-1102, 2017 WL 1086232, at *2 (Iowa Ct. App. Mar. 22, 2017)
(“Because we have affirmed the decision of the district court under a theory of
adverse possession, we do not address the separate theory of boundary by
acquiescence.”).
                                        8


      quantity of water cast upon the servient estate is somewhat
      increased.” Id. [(citation omitted)]. “Our case law is well established
      that water from a dominant estate must be allowed to flow in its
      natural course onto a servient estate. Where damage results, the
      servient owner is without remedy.” Newlin v. Callender, 808 N.W.2d
754 (Iowa Ct. App. 2011).
             Clark did not submit expert testimony concerning drainage,
      causation or liability. Her estimate of damages did not itemize
      categories of damage but simply submitted a bill for $12,738. I FIND
      that Clark has failed to establish that Rhebb is liable for damages to
      Clark.

      In North v. Van Dyke, No. 16-0165, 2017 WL 4049278, at *1 (Iowa Ct. App.

Sep. 13, 2017), the plaintiff, Eunice North, sued an adjacent landowner, Douglas

Van Dyke, for trespass, loss of lateral support, and loss of trees after Van Dyke

removed trees and constructed a trail that encroached on North’s property. A jury

awarded North damages and Van Dyke appealed, asserting the trial court had

failed to instruct the jury on the diminution of value and there was insufficient

evidence of diminution of value to support the jury’s award. North, 2017 WL
4049278, at *1, *3. This court reviewed the evidence presented—which included

North’s own estimate of the diminution of value and expert testimony concerning

remediation of the embankment of the ravine—and found there was substantial

evidence to support the jury’s award. Id. at *4–5.

      Here, however, Clark testified she had more water crossing her property

and more standing water at the base of her property after Rhebb’s landscaping

work. Clark offered only a non-itemized quote with this general description:

      Install dirt berm along property line Approx 25’ x 2’ to push water
      toward back of yard. Remove 4 wild sapling trees and make 3’ x 60’
      swail from drain culvert + install rip rap rock to slow water down. Add
      dirt to washed out areas Approx 4 truckloads. Haul debris away.
      Regrad pathway + put new Fabric + mulch Approx 3’ X 80’
      Plant 2-serviceberrys, 1-hackberry + 30-misc plants that was in
      waters path.
                                         9


                                          Material 3755.00
                                          Labor 8150.00
                                                 11,905.00
                                          tax       833.35
                                                12,738.35

       The quote includes items such as building a berm, removing sapling trees,

creating a drainage swale, and installing rip rap rock. We agree with the trial court

Clark did not prove Rhebb was liable for such damage. Clark did testify that Rhebb

removed two serviceberry trees, a hackberry tree, and unidentified plants from the

disputed area but presented no evidence on the cost to replace them.            The

evidence Clark presented is wholly insufficient to meet her burden to prove the

damages she claims. We therefore affirm on the cross-appeal.

       AFFIRMED ON BOTH APPEALS.